NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1



                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted February 23, 2021 *
                               Decided February 23, 2021

                                         Before

                          FRANK H. EASTERBROOK, Circuit Judge

                          DAVID F. HAMILTON, Circuit Judge

                          THOMAS L. KIRSCH II, Circuit Judge

No. 20-1660

PARAMJIT SINGH,                                 Petition for Review of Orders from the
    Petitioner,                                 Board of Immigration Appeals.

      v.                                        No. A205-935-074

MONTY WILKINSON, Acting Attorney
General of the United States,
      Respondent.

                                       ORDER

       Paramjit Singh, a citizen of India, challenges the denial of his applications for
asylum, withholding of removal, and protection under the Convention Against Torture.
He maintains that he fears harm based on his political affiliation if he returns to India.
Because substantial evidence supports the agency’s determination, we deny his petition
for review.



      *
        We have agreed to decide this case without oral argument because the briefs
and record adequately present the facts and legal arguments, and oral argument would
not significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 20-1660                                                                        Page 2

       In 2013, immigration authorities apprehended Singh after he entered the United
States without a valid entry document. The Department of Homeland Security charged
him with removability, see 8 U.S.C. § 1182(a)(7)(A)(i)(I), which he conceded.

       In his application for immigration relief, Singh—a Sikh from the northern state of
Punjab—described the conditions that led him to flee India. Singh explained that he
belonged to the Shiromani Akali Dal Amristar Party (also known as the Mann Party),
which advocated for the establishment of a Sikh homeland. Based on his membership in
that party, he contended that upon return he would be targeted and killed by agents of
the Congress Party, one of Punjab’s major political parties. At his hearing before an
immigration judge, Singh testified that he had been beaten by Congress Party members
on three occasions after attending political rallies in the year before he left India.

        The IJ denied all relief. As an initial matter, she found Singh’s testimony
insufficiently credible or persuasive to support his burden of proof. The IJ discounted
Singh’s testimony as vague and unspecific: he knew little about the Mann Party or its
strength in Punjab; he could not explain how friends who accompanied him to the
rallies were able to evade the attacks while he was not; and he did not specify the
nature of his injuries. She also noted inconsistencies between Singh’s testimony and
affidavits provided by his father and two village residents over the number of times
Singh was attacked, his father’s supposed presence at one of the attacks, and the nature
of the medical treatment Singh received after each attack. Because she found him not
credible, the IJ considered whether Singh provided corroborative evidence sufficient to
rehabilitate his testimony, as required by the REAL ID Act. 8 U.S.C. § 1229a(c)(4)(B). But
the IJ determined that this evidence was insufficient, given that the submitted affidavits
were inconsistent with Singh’s testimony, similarly worded, and lacking in detail about
his alleged injuries. The Board of Immigration Appeals upheld the IJ’s determination.

        In his petition for review, Singh primarily challenges the adverse credibility
determination on grounds that the IJ focused on immaterial inconsistencies that were
easily explained. For instance, when he was confronted about inconsistencies between
his testimony and his father’s affidavit, Singh explained that his father had simply
forgotten things and that his own memories were clouded by the injuries he sustained
during the attacks. Singh also argues that too much was made of his lack of familiarity
with the philosophical tenets and political standing of the Mann Party, given his minor
role in the party and low educational attainment.

      Singh faces a high burden. We will overturn a credibility determination only
under “extraordinary circumstances” in which the IJ and the Board did not support
No. 20-1660                                                                        Page 3

their conclusions with specific evidence, and the facts compel the opposite conclusion.
See Santashbekov v. Lynch, 834 F.3d 836, 839 (7th Cir. 2016).

        The record does not compel reversal of the IJ’s adverse-credibility determination.
First, the inconsistencies identified by the IJ concern details about the attacks that are
central to Singh’s claim, so they need not be dismissed as immaterial. See Alvarenga-
Flores v. Sessions, 901 F.3d 922, 925–26 (7th Cir. 2018). The IJ appropriately highlighted
material discrepancies between Singh’s testimony and the written materials supporting
his application—over the number of attacks he allegedly suffered (he testified to three
attacks, but his father and the villagers mentioned only two in their affidavits); the
extent of his injuries (he testified that after each attack he lost consciousness and was
hospitalized, but his application stated that he was treated by a local hakim, or healer);
and the alleged presence of his father at one attack (Singh testified he alone was
attacked each time, but his father wrote in his affidavit that he was with Singh and also
beaten on one occasion). As for Singh’s suggestion that these discrepancies can be
explained by his and his father’s memory lapses, the IJ was within her discretion to
conclude otherwise absent any corroborating evidence of any head injuries or cognitive
problems. See id. at 926 n.3.

        Singh also argues that his corroborating evidence was sufficient to rehabilitate
his testimony. Any similarity in the wording of the affidavits, he asserts, should not
detract from the fact that they corroborated his claims of persecution and carried
evidentiary weight. But even if these affidavits corroborated some aspects of his
testimony, they do not undermine the IJ’s adverse-credibility finding. See Santashbekov,
834 F.3d at 840 (generalized letter from asylum applicant’s political-party supervisor
insufficient to overcome material inconsistencies in applicant’s testimony). As we have
explained, the highlighted inconsistencies in Singh’s evidence were more than sufficient
to support the credibility finding.

      We have considered Singh’s remaining arguments, and none has merit.

      Therefore, we DENY the petition for review.